 4:19-cv-03046-BCB-CRZ Doc # 139 Filed: 08/10/21 Page 1 of 1 - Page ID # 628




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HUMPHREYS         &             PARTNERS
ARCHITECTS, L.P.,
                                                         4:19CV3046
                   Plaintiff,

       vs.                                                  ORDER

COMMERCIAL           INVESTMENT
PROPERTIES, INC., STUDIO951, LTD.,
LUND COMPANY, and EAST LAKE
FLATS, LLC,

                   Defendants.




      IT IS ORDERED that the motion to withdraw filed by Catherine L. Stegman,
as counsel of record for Defendant, Studio951, Ltd. (Filing No. 138), is granted.
Catherine L. Stegman shall no longer receive electronic notice in this case.


      Dated this 10th day of August, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
